—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered September 12, 1990, convicting him of murder in the second degree, manslaughter in the first degree, and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that he was not given sufficient notice pursuant to CPL 710.30, regarding two versions of his oral statements. He also argues that at the Huntley hearing, the People’s account of the defendant’s statements differed from that given at the trial in that the trial testimony recounted different versions of those statements. We disagree. The two versions of the events giving rise to the crimes charged, as orally relayed by the defendant, were essentially the same as the defendant’s written and videotaped statements, of which he acknowledges he received adequate notice. Thus, he received proper notice of the sum and substance of the statements as recounted at the trial (see, People v Bennett, 56 NY2d 837; People v Holmes, 170 AD2d 534, 535; People v Miller, 154 AD2d 717, 718). Moreover, the statements were " 'part and parcel of the single interview of [the] defendant’ ” (People v Cooper, 78 NY2d 476, 484).
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Copertino, Santucci and Joy, JJ., concur.